Exhibit 10
 
Joint Venture Agreement


 
Party A: China YouTV Corp. a company incorporated under the laws of the State of
Nevada and trading on the NASD OTCBB under symbol “CYTV”.
 
 
Address: #2300 Oceanic Business Centre, 1066 West Hastings Street, Vancouver,
British Columbia, Canada
 
 
Legal Representative: Gao, ZhenYong
 
 
Position: Chairman
 
 
Party B: Beijing HuaJu NetMedia Technology Co. Ltd., a company organized and
existing under the laws of People's Republic of China.
 
 
Address:10-A General International Building, Beijing, China
 
 
Legal Representative: James Wei
 
 
Position: CEO
 


Whereas:


Party A and Party B reached an agreement for mutual benefit and joint
development, both parties agree as follows:


1. Structure of Co-operation


1.1  A Joint Venture (JV) will be formed in Beijing China by both parties. The
JV will form an Internet video sharing web site in China;


1.2  Registered Capital of the JV will be 1 million RMB, of which, 510,000 RMB
of registered capital will be invested from Party A who will own 51% of the JV,
the rest will be invested from Party B who will own 49% of the JV;


1.3  Party B will transfer the ownership of its current web site: www.cnboo.com
to the JV and will also transfer all the signed commercial contracts
(“Transferred Contracts”) to the JV.


2. Ownership of the www.cnboo.com web site and rights with respect to the
Transferred Contracts


2.1  JV is the beneficial owner of www.cnboo.com and the Transferred Contracts;


3. Rights and Obligations


3.1 Rights and Obligations of Party A


3.1.1    Party A will invest 510,000 RMB as registered capital of the JV and
Party A will own 51% of the JV;


3.1.2    Party A will provide the required working capital according to the JV's
Business Plan;


3.1.3  Party A will be in charge of JV's accounting management;

 




--------------------------------------------------------------------------------





3.1.4  The board of the JV will have 3 or 5 members. Party A has the right to
appoint 2 members if the board has 3 members or 3 members if the board has 5
members;
 
3.1.5    Party A has the right to require Party B not to transfer its ownership
to any third party during the term of this Agreement, except for transferring
his ownership to Party A;
 
3.1.6    Party A has the right to get cooperation from Party B in order to
comply with the annual audit requirements of the SEC, if any, and such
cooperation will include working with a
    PCAOB approved accounting firm retained by Party A which is credentialed to
practice before the SEC;
 
3.1.7   Party A has right not to distribute the profit to both parties within
the first 3 years;
 
3.1.8   Party A will issue 20 million new restricted common shares of Party A to
Party B or its designees in an offering exempt from registration pursuant to
Regulation S under the
   Securities Act of 1933, as amended.


  3.2. Rights and Obligations of Party B


 3.2.1  Party B will invest 490,000 RMB as registered capital of the JV and
Party B will own 49% of the JV;
 
3.2.2 Party B is responsible for the daily operations;


    3.2.3   Party B is responsible for ensuring all the operations will comply
with related rules and regulations in China. The JV will focus on the video
sharing web site in China. Party B is
       responsible to ensure the core management will work for the JV for no
less than 3 years;


3.2.4 The board of the JV will have 3 or 5 members. Party B has the right to
appoint 1 member if the board has 3 members or 2 members if the board has 5
members;


3.2.5   Party B will not conduct business with any third party which cause a
conflict of interest with the business of the JV;


3.2.6   Party B has the exclusive right with Party A to conduct video sharing
business in China. Party A can not co-operate with any third party for the same
business. Party B can not conduct the video sharing business except through the
JV.


3.2.7   Party B is responsible of transferring the www.cnboo.com ownership and
the Transferred Contracts to the JV.


4. Time to set up the JV


4.1 Both parties will start submitting the required documents for setting up the
JV within one month after signing this Agreement.


5. Settlements of Disputes


5.1 All disputes among the Parties arising from this Agreement shall be settled
through friendly negotiation. In case no settlement can be reached through
negotiation, any Party has the right to submit such disputes to China
International Economic and Trade Arbitration Commission (CIETAC). And the
arbitration decision shall be final and binding on both parties. The expenses
for arbitration shall be borne by losing party unless otherwise stated by
Arbitration Commission.



 




--------------------------------------------------------------------------------



6. Term of Agreement

6.1 This Agreement has a term of Twenty (20) years from the signing of this
Agreement.


7. General


7.1 This Agreement sets forth the entire agreement and understanding of the
parties in respect to the matters contained herein and supersedes all prior
agreements, ar-rangements
    and understandings relating thereto;


7.2   All of the terms and conditions of this Agreement shall be binding upon,
and inure to the benefit of and be enforce-able by, the parties hereto;


7.3 This Agreement may be amended, modified, superseded or canceled, and any of
the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver of any party of any condition, or of the breach of
any term contained in this Agree-ment, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of the breach of any other term of this Agreement. No party may
assign any rights, duties or obligations hereunder unless all other parties have
given their prior written consent;
 
7.4 If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions;


7.5  This Agreement and any amendment or modification of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.


8. Form of Signature


8.1 The parties hereto agree to accept a facsimile transmission copy of their
respective actual signatures as evidence of their actual signatures to this
Agreement and any amendment or modification of this Agreement; provided,
however, that each party who produces a facsimile signature agrees, by the
express terms hereof, to place, promptly after transmission of his or her
signature by fax, a true and correct original copy of his or her signature in
overnight mail to the address of the other party.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.


Party A:


     China YouTV Corp.      
   
   
  Date: March 16, 2007 By:   /s/ Gao, ZhenYong  

--------------------------------------------------------------------------------

Gao, ZhenYong   Title: Chairman


 




Party B:

     Beijing HuaJu NetMedia Technology Co. Ltd.      
   
   
  Date: March 16, 2007 By:   /s/ James Wei  

--------------------------------------------------------------------------------

James Wei   Title:CEO






 